APPENDIX B

           Corrective Statements – Implementation Details

Cigarette Box Onserts
     •    Ease with which consumers can access, unfold, and
          review the onsert
     •    Placement of text on the front of the insert versus
          inside a folded onsert
     •    Size of the onsert (unfolded and folded)
     •    Size, font, and color of the headline
     •    Size, color and font of the text on the inside
          panel(s)
     •    Color of background
     •    Should the statements be translated into and published
          in Spanish as well?

TV ads
     •     Size, color, and font of the on-screen text
     •     Background color
     •     How much text on-screen at a time
     •     Length of time each set of text stays on the screen
     •     Quality and volume of the announcer’s voice
     •     Rate at which the announcer speaks

Websites
     •     Where the corrective statements are displayed on the
           websites
     •     Size, color, and font of the on-screen text
     •     Background color
     •     How much text is on each page of the site
     •     Should the statements be available in Spanish?

Newspapers
     •     Size, color, and font of the text
     •     Relative sizes of the headline, body text, and tagline
     •     Background color
     •     Layout
     •     Schedule for publication
     •     Should the court require the defendants to publish the
           ads in the online versions of the newspapers as well?